Name: 90/524/EEC: Commission Decision of 9 October 1990 recognizing that the production of certain quality wines produced in specified regions, because of their qualitative features, is far below demand (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cultivation of agricultural land;  beverages and sugar
 Date Published: 1990-10-24

 Avis juridique important|31990D052490/524/EEC: Commission Decision of 9 October 1990 recognizing that the production of certain quality wines produced in specified regions, because of their qualitative features, is far below demand (Only the French text is authentic) Official Journal L 292 , 24/10/1990 P. 0018 - 0021COMMISSION DECISION of 9 October 1990 recognizing that the production of certain quality wines produced in specified regions, because of their qualitative features, is far below demand (Only the French text is authentic) (90/524/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 6 (4) thereof, Whereas under Article 6 (1) of Regulation (EEC) No 822/87 all new plantings of wines are prohibited until 31 August 1986; whereas, however, that provision allows Member States for the 1990/91 wine year to grant authorizations for new plantings in the case of quality wines psr for which the Commission has recognized that production, because of their qualitative features, is far below demand; Whereas requests to apply that provision to certain quality wines psr were submitted by the French Government on 24 July 1990; Whereas scrutiny of those requests shows that the quality wines psr concerned meet the requirements applicable provided that, for all quality wines psr produced in the same region, the increase in the areas intended for their production does not exceed the limits laid down by the French Government; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 The quality wines psr listed in the Annex hereto meet the requirements laid down in the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87 subject, for all quality wines psr in any given region, to compliance with the maximum increase in area specified in the Annex. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 9 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 23. 5. 1990, p. 19. ANNEX (in hectares) Regions and quality wine psr Increase in area RÃ ©gions d'Alsace et de l'Est Alsace CÃ ´tes de Toul 130 Vin de Moselle RÃ ©gion de la Champagne Champagne 360 RÃ ©gion de Bourgogne Beaujolais Bourgogne Chablis Coteaux du Lyonnais 740 CÃ ´tes du Forez MÃ ¢con Sauvignon de Saint-Bris RÃ ©gions roannaise, du Jura et de la Savoie Arbois CÃ ´tes du Jura L'Ã toile Seyssel 73 Vin de Savoie Vin du Bugey CÃ ´te Roannaise RÃ ©gion de la vallÃ ©e du RhÃ ´ne CÃ ´tes du RhÃ ´ne CÃ ´tes du Ventoux ChÃ ¢teauneuf-du-Pape ChÃ ¢tillon-en-Diois Clairette de Die Condrieu Cornas Coteaux du Tricastin CÃ ´te-RÃ ´tie Crozes-Hermitage 400 Gigondas Hermitage Lirac Saint-Joseph Saint-PÃ ©ray Tavel CÃ ´tes du Luberon CÃ ´tes du Vivarais RÃ ©gions de Provence et de la Corse Bandol Bellet CÃ ´tes de Provence Coteaux Varois 205 Cassis Coteaux d'Aix RÃ ©gion de Bordeaux Bordeaux CÃ ´tes de Bordeaux CÃ ´tes de Francs CÃ ´tes de Bourg CÃ ´tes de Castillon MÃ ©doc Graves Saint-Ã milion Montagne-Saint-Ã milion Saint-Georges Lussac 1 140 Puisseguin Pomerol Lalande-de-Pomerol Fronsac Blayais Entre-deux-Mers Sainte-Foy Loupiac Sauternes Sainte-Croix-du-Mont RÃ ©gion du Val de Loire Anjou Bourgueil Cheverny Chinon Fiefs vendÃ ©ens Menetou-Salon Muscadet Pouilly fumÃ © Quincy Reuilly Sancerre Saumur 415 Touraine Vouvray Vin du Haut-Poitou Coteaux du Giennois Coteaux du VendÃ ´mois Montlouis Coteaux du Loir Saint-PourÃ §ain CÃ ´tes d'Auvergne Coteaux d'Ancenis Gros-Plant RÃ ©gion du Sud-Ouest Bergerac CÃ ´tes de Buzet CÃ ´tes de Duras CÃ ´tes de Brulhois CÃ ´tes du Marmandais IroulÃ ©guy JuranÃ §on Madiran Pacherenc-du-Vic-Bilh 155 PÃ ©charmant CÃ ´tes de Saint-Mont Tursan Limoux BÃ ©arn Marcillac Gaillac CÃ ´tes du Frontonnais RÃ ©gion Languedoc-Roussillon Collioure CorbiÃ ¨res Coteaux du Languedoc CÃ ´tes du Roussillon FaugÃ ¨res 165 Fitou Saint-Chinian Minervois Vins doux naturels Muscat de Saint-Jean-de-Minervois Muscat de Lunel Muscat de Mireval 17 Maury Rivesaltes Total: 3 800